January 21, 2011


Mr. Michael P. Murphy
Asst. Solicitor General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Steven E. Aldous
Braden Varner & Aldous, P.C.
703 McKinney Ave., Suite 400
Dallas, TX 75202

RE:   Case Number:  08-0419
      Court of Appeals Number:  04-07-00323-CV
      Trial Court Number:  2005-CI-11435

Style:      THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT SAN ANTONIO
      v.
      KIA BAILEY AND LARRY BAILEY

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |